NOT DESIGNATED FOR PUBLICATION

                                               No. 124,104

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                     V.

                                     JOSE ANGEL RIVERA-CRUZ,
                                            Appellant.

                                    MEMORANDUM OPINION


        Appeal from Sedgwick District Court; SETH L. RUNDLE, judge. Opinion filed April 15, 2022.
Appeal dismissed.


        Michelle A. Davis, of Kansas Appellate Defender Office, for appellant.


        Lance J. Gillett, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before MALONE, P.J., SCHROEDER and HURST, JJ.


        PER CURIAM: At the time of Jose Angel Rivera-Cruz' sentencing for one count of
criminal possession of a weapon, the district court determined he was entitled to jail
credit for the time he had served, which resulted in his entire prison sentence being
satisfied. The district then imposed postrelease supervision of 12 months as required by
K.S.A. 2020 Supp. 22-3717(d)(1)(C). Rivera-Cruz now appeals the imposition of his
postrelease sentence. Specifically, he argues the district court erred in ordering him to
serve a term of postrelease supervision because he was never placed in the custody of the
Kansas Department of Corrections.


                                                     1
       After Rivera-Cruz' brief was filed, the State filed a notice of change in custodial
status in accordance with Supreme Court Rule 2.042 (2022 Kan. S. Ct. R. at 18),
indicating Rivera-Cruz satisfied the term of his postrelease supervision on December 25,
2021. The State's notice included appropriate documentation reflecting Rivera-Cruz was
no longer on postrelease supervision.


       We issued an order to the parties to show cause why the appeal should not be
dismissed as moot in light of Rivera-Cruz' completion of his postrelease supervision. In
our order, we advised that Rivera-Cruz' failure to respond by March 14, 2022, could
result in dismissal of the appeal. Rivera-Cruz did not respond. The State responded,
asserting the appeal should be dismissed as moot. We agree with the State.


       As a general rule, appellate courts do not decide moot questions. An appellate
court can dismiss an appeal as moot if it can be "'clearly and convincingly shown the
actual controversy has ended, the only judgment that could be entered would be
ineffectual for any purpose, and [the judgment] would not impact any of the parties'
rights.' [Citation omitted.]" State v. Roat, 311 Kan. 581, 584, 466 P.3d 439 (2020).


       We observe nothing showing an ongoing case or controversy, and no ruling from
us can affect Rivera-Cruz' rights as the full term of postrelease supervision has been
served. Accordingly, any judgment we could enter would be ineffectual for any purpose.
We dismiss Rivera-Cruz' appeal as moot.


       Appeal dismissed.




                                             2